Sent:     Thu, 11 Aug 2016 12:22:47 -0400
                        Case Paperwork
Subject: Re: Fyre Investment  1:17-cr-00600-NRB                Document 63-9 Filed 10/03/18 Page 1 of 2
From:     Billy McFarland
To:
Cc:
Fyre_Investment (1).pdf
Fyre_Investor_Questions.pdf

Billy,
I put together a deck answering your questions (see attached: fyre investment questions). I also attached a deck outlining the
details of the $2mm debt raise.

Happy to do a call with you,             , and I this weekend to review any outstanding questions.

Billy

On Fri, Aug 5, 2016 at 10:35 AM,                                                             wrote:

  Billy

  Thank you for your response and sorry for the slow reply.             seems to know those names much better than I do
  and he is enjoying the work. The two folks we rely on in our small 'family office' are out over the next two weeks. One,
  being the lawyer has looked at the docs but has left for his week off and my investment manager/accountant will be back
  Monday. In the meantime, I threw together some questions I would ask when we meet. Forgive any lack of prose, since I
  did this as a quick outline. Please see attached. Just give me your thoughts on these for now, I am not trying to create a
  lot of work for you. Thanks and enjoy your weekend.
  Regards
  Billy




  Sent from my iPad

  On Aug 2, 2016, at 3:18 PM, Billy McFarland                                  > wrote:


          Billy,
          Looking forward to working with you and                . Would love to all get lunch in the next couple of weeks.

          Here are our first 12 exclusive deals. These either have or will be signed this week -

                     1. Fat Joe (music)
                  2. Waka Flocka (music)
                  3. Soulja Boy (music)
                  4. Ryan Leslie (music & tech entrepreneur)
                  5. YG (music)
                  6. Jim Jones (music and reality star)
                  7. DJ SNS (music)
                  8. DJ Scratch (music)
                  9. TK (comedian)
                  10. A Boogie (music)
                  11. Ja Rule (music)
                  12. Antonio pierce (athlete)

          Billy

          On Tue, Aug 2, 2016 at 10:17 AM,                                                            wrote:

           Billy
             Case 1:17-cr-00600-NRB Document 63-9 Filed 10/03/18 Page 2 of 2
      speaks very well of you, as well, and I understand that you had a good meeting with
yesterday. Thank you. I will try and give this a quick review before I send along to my folks. Given the
time of year I'm not sure of their availability but we'll try to get comments to you as soon as possible. A
quick question from your cover note as to the 25 talent exclusives. Can I get that list and is that list
interchangeable ? I'm sure that just the first of several and I would like the opportunity to meet with you at
some point. We'll review this with              since this is an investment that he is personally interested and
obviously involved. Thanks, again.
Regards
Billy

Sent from my iPad

On Aug 1, 2016, at 2:53 PM, Billy McFarland                              wrote:


                  ,

      I am reaching out as we are closing Fyre's investment round.

           speaks highly of you, and I am excited to have you on board. Since going live in May,
      over $13mm in offers have gone through our platform, and we now represent 400 of the
      biggest names in music, sports, and entertainment.

      We are raising the $2mm note to purchase the exclusivity rights of 25 of our musicians and
      athletes. You will receive 7% interest per year on your investment for a three year term. In
      addition to your cash return, you are receiving options representing your share of 4% of the
      company. Your share is calculated by your investment percentage of the $2mm note multiplied
      by 400,000 shares. 4% of the company on a fully diluted basis.

      Please see and sign the attached:

              •   Note and Warrant Purchase Agreement
              •   Warrant
              •   Promissory Note
              •   Wire Instructions.

      Let me know if you have further questions— looking forward to continuing to make Fyre a
      major success.

      Billy

      --


      <Fyre Wire Instructions.pdf>

      <Fyre - Note and Warrant Purchase Agreement.doc>

      <Fyre - Warrant.doc>

      <Fyre Promissory Note.doc>
